           Case 1:19-cv-11658-CM Document 8 Filed 06/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LAQUAN DEVOTA HARRIS,

                                 Plaintiff,
                                                                  19-CV-11658 (CM)
                     -against-
                                                              ORDER OF DISMISSAL
 SARAH A. HARRIS, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated March 9, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint.1 Accordingly, the complaint, filed in

forma pauperis (IFP) pursuant to 28 U.S.C. § 1915(a)(1), is dismissed for failure to state a claim

upon which relief may be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to terminate all other pending matters.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




       1
         The Clerk of Court mailed a copy of the Court’s March 9, 2020 order to Plaintiff at the
address he provided. But on May 7, 2020, it was returned to the Court with a notation on the
envelope stating that it had been refused.
          Case 1:19-cv-11658-CM Document 8 Filed 06/05/20 Page 2 of 2



Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   June 5, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
